Citation Nr: 1722330	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  08-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period on or after September 3, 2009. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Mukherjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999, from October 2001 to January 2002, and from January 2005 to July 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for PTSD and assigned a 30 percent initial rating effective July 10, 2006.  The Veteran testified at a hearing before an RO hearing officer in July 2009.  The RO subsequently issued another rating decision in September 2009, which increased the rating for the Veteran's PTSD to 50 percent, effective September 3, 2009.  

The Board remanded the claims in August 2011, January 2014, and August 2015 for additional development.  In May 2016, the Board granted an increased rating of 50 percent rating, but no higher, for PTSD prior to September 3, 2009, and denied an evaluation in excess of 50 percent for the period on or after September 3, 2009.  

The Veteran subsequently appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In May 2017, the Court granted the parties' Joint Motion for Partial Remand (JMR), vacating the portion of the May 2016 Board decision which denied a disability evaluation in excess of 50 percent for the Veteran's PTSD for the period on or after September 3, 2009, and remanded that issue to the Board for additional action.  The parties did not disturb the part of the Board's determination granting a 50 percent disability evaluation for the period of time prior to September 3, 2009.  Therefore, only the issue of an increased disability evaluation in excess of 50 percent for the period on or after September 3, 2009 is currently before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran and his representative have submitted evidence indicating that the Veteran received treatment at the Wilkes-Barre, Pennsylvania VA hospital from late 2006 to April 2017.  See May 2017 VA Form 21-4138.  Specifically, the Veteran stated that he has undergone counseling with the mental hygiene department.  However, the most recent VA treatment records are from December 2015; therefore, the Board finds that a remand is necessary to obtain the updated records in order assess the current severity of the Veteran's service-connected PTSD.  

Furthermore, the Veteran was last examined for his PTSD in April 2014.  While the mere passage of time is not a basis for requiring a new examination, recent evidence submitted by the Veteran suggests the possibility that the Veteran's PTSD symptomatology has worsened during the relevant time period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); see January 2016 Statement in Support of Claim.  Therefore, the Board also finds that a remand is also necessary to assess the current severity of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of a veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination-particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to the claim, including any private treatment records following proper VA procedures.  The RO must attempt to obtain the most recent VA treatment records from the Wilkes-Barre VA hospital.  See Veteran's May 2017 VA Form 21-4138.
All attempts to secure this evidence must be documented in the claims file by the AOJ and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts, the AOJ is unable to obtain the named records, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  All correspondence surrounding attempts to obtain these documents must be associated with the electronic record.

2.  After completing the requested development, the RO must arrange for the Veteran to undergo a VA examination to evaluate the current nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner. The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained.

3.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


